Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are pending.
Claims 8-9 are withdrawn from consideration.
Claims 1-7 are currently examined on the merits below.
Information Disclosure Statement
The Information Disclosure Statement filed on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Election/Restrictions
Applicant’s election of species I, without traverse directed to claims 1-7 in the reply filed on 04/02/2021 is acknowledged.
Specification
The title of the invention is not descriptive.  Examiner suggests that title maybe changed to provide more description regarding the instant invention. Therefore, a new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image forming unit”, “voltage detection unit”, “power switching unit”, “control unit”, “transmission unit”, “external control unit”, and “power limitation unit” in claims 1-7.

A review of the specification, according to PG-Pub, shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
image forming unit – paragraph 42
voltage detection unit – paragraph 29
power switching unit – paragraph 23
control unit – paragraph 22
transmission unit – paragraph 22
external control unit – paragraph 39
power limitation unit – paragraph 55
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, JP 2015-174374 in view of Shimura et al., US 2019/0058387.
Regarding claim 1, Ito discloses an image forming apparatus (image forming apparatus 1, paragraph 14) to which an external apparatus is connected (external devices are connected with printing apparatus 1, paragraph 17), the image forming apparatus comprising: 
an image forming unit (image printing unit 103, paragraph 18) configured to form an image (paragraph 18); 
and a power supply device (power supply unit 103) configured to supply power to the image forming apparatus and the external apparatus (paragraph 17), 
paragraphs 17, 110) and power consumption (paragraph 18) and supply information to the power supply device regarding alternating current voltage input to the power supply device (paragraphs 25-28, the CPU 105 controls such that the total amount of electric power supplied to the image printing unit 108, the host 2, the device A 3, and the device B 4 does not exceed 350 W)
 and wherein the image forming apparatus further comprises a power switching unit (CPU 105) configured to, in a case where a power supply indicated by the power supply information detected is higher than a threshold, supply power from the power supply device to the external apparatus and in a case where power supply indicated by the power supply information detected is lower than the threshold, stop the supply of power from the power supply device to the external apparatus (see paragraphs 44, 55-57, 79, 89, when maximum electric power generated by the power supply is higher than what need to be supplied to all the external devices and printing unit (power generated in higher than consumption) then the power supply is continued and not stopped, however on the other hand, if maximum electric power generated by the power supply is lower than what need to be supplied than the power supply is stopped to the external devices connected).
Ito fails to explicitly disclose wherein the power supply device includes a voltage detection unit configured to detect voltage information regarding an alternating current voltage input to the power supply device, and wherein in a case where a voltage indicated by the voltage information detected by the voltage detection unit is higher than a threshold, supply power from the power supply device, and in a case where the voltage 
However, Shimura teaches wherein the power supply device (power supply apparatus which can be printer 300, paragraph 147) includes a voltage detection unit (voltage detection unit, paragraph 6) configured to detect voltage information regarding an alternating current voltage input to the power supply device (paragraphs 6, 8), and wherein the image forming apparatus further comprises a power switching unit (switching power supply circuit 100) configured to, in a case where a voltage indicated by the voltage information detected by the voltage detection unit is higher than a threshold, supply power from the power supply device, and in a case where the voltage indicated by the voltage information detected by the voltage detection unit is lower than the threshold, stop the supply of power from the power supply device (as described in paragraphs 54, 72, 77, 82, 84, that by determining that the FB terminal voltage becomes higher than the threshold voltage FBL2 in the switching stop period using the comparison control unit 128 having a low power consumption, it is possible to reduce the power consumption of the control unit 101, and to improve the power supply efficiency at the time of the light load. And in S303, the control unit 101 determines whether the FB terminal voltage is lower than the predetermined threshold voltage FBL1 (FB<FBL1), for determining whether the switching power supply circuit 100 is in the light load condition. Here, the predetermined threshold voltage FBL1 to be used for determining whether the switching power supply circuit 100 is in the light load condition is referred to as a stop voltage, hereinafter. In S303, in the determining that the FB terminal voltage is equal to or higher than the stop voltage FBL1, the control unit 101 advances the process to S304).
Ito and Shimura are combinable because they both teach controlling power supply apparatus and stopping or reducing the supply.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Ito with the teachings of Shimura for the benefit of making it possible to reduce the power consumption of the control unit 101, and to improve the power supply efficiency at the time of the light load as taught by Shimura at paragraph 77.
Regarding claim 2, Ito discloses a control unit (CPU 105) configured to control the image forming apparatus (paragraph 20), wherein in a period when power consumption of the image forming unit is highest, the control unit outputs to the external apparatus a signal prohibiting an operation of the external apparatus, whereby the power switching unit stops the supply of power to the external apparatus (see paragraphs 44, 55-57, 79, 89, when maximum electric power generated by the power supply is higher than what need to be supplied to all the external devices and printing unit, then the power supply is continued and not stopped, however on the other hand, if maximum electric power generated by the power supply is lower than what need to be supplied (power consumption is higher than generation)  than the power supply is stopped to the external devices connected).
Regarding claim 3, Combination of Ito with Shimura further teaches wherein the power supply device includes a transformer (Shimura, transformer T1) configured to convert (flyback transformer for converting) the alternating current voltage input to a primary paragraphs 25-27), and wherein the transformer includes a primary coil on the primary side, a secondary coil on the secondary side, and an auxiliary coil on the secondary side (Shimura, paragraphs 25-27), and the voltage detection unit detects, from a voltage of the auxiliary coil on the secondary side, a voltage value of a voltage input from a commercial alternating-current power supply (Shimura, paragraphs 25-27).
Ito and Shimura are combinable because they both teach controlling power supply apparatus and stopping or reducing the supply.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Ito with the teachings of Shimura for the benefit of having the switching power supply where improvement in the efficiency in the light load condition can be achieved as taught by Shimura at paragraph 4.
Regarding claim 7, Combination of Ito with Shimura further teaches wherein the external apparatus is a Universal Serial Bus (USB) device configured to make a USB connection (Ito, paragraphs 19, 40-42, USB connection), and wherein the image forming apparatus further comprises: a port to which the USB device is connected (Ito, unit 104, fig. 1, paragraph 19); and a power limitation unit (Ito, CPU 105) configured to, in a case where the voltage indicated by the voltage information detected by the voltage detection unit (Shimura, voltage detection unit, paragraph 6) is higher than the threshold, supply first power from the power supply device to the USB device, and in a case where the voltage indicated by the voltage information detected by the voltage detection unit (Shimura, voltage detection unit, paragraph 6) is lower than the note that Ito teaches that when maximum electric power generated by the power supply is higher than what need to be supplied to all the external devices and printing unit (power generated in higher than consumption) then the power supply is continued and not stopped, however on the other hand, if maximum electric power generated by the power supply is lower than what need to be supplied than the power supply is stopped to the external devices connected, paragraphs 44, 55-57, 79, 89, wherein Shimura teaches that by determining that the FB terminal voltage becomes higher than the threshold voltage FBL2 in the switching stop period using the comparison control unit 128 having a low power consumption, it is possible to reduce the power consumption of the control unit 101, and to improve the power supply efficiency at the time of the light load. And in S303, the control unit 101 determines whether the FB terminal voltage is lower than the predetermined threshold voltage FBL1 (FB<FBL1), for determining whether the switching power supply circuit 100 is in the light load condition, paragraphs 54, 72, 77, 82, 84).
Ito and Shimura are combinable because they both teach controlling power supply apparatus and stopping or reducing the supply.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Ito with the teachings of Shimura for the benefit of making it possible to reduce the power consumption of the control unit 101, and to improve the power supply efficiency at the time of the light load as taught by Shimura at paragraph 77.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Cited prior arts fail to fully teach all the limitations of claims 4 and 5, for instance, prior arts fail to teach wherein the power supply device includes a transformer configured to convert the alternating current voltage input to a primary side into a voltage to be output to a secondary side, wherein the transformer includes a primary coil on the primary side, an auxiliary coil on the primary side, and a secondary coil on the secondary side, and the voltage detection unit detects, from a voltage of the auxiliary coil on the primary side, a voltage value of a voltage input from a commercial alternating-current power supply, wherein a voltage output from the secondary coil of the transformer is supplied to the control unit, and wherein the image forming apparatus further comprises a transmission unit configured to transmit the information regarding the voltage detected by the voltage detection unit to the control unit as recited in dependent claim 4.  
And prior arts fail to teach wherein the external apparatus includes an external control unit configured to control an operation of the external apparatus, wherein the power switching unit includes a switch configured to turn on and off the supply of power from the power supply device to the external apparatus, and wherein in a case where the voltage indicated by the voltage information detected by the voltage detection unit is higher than the threshold, the control unit outputs a - 23 -10202354US01 permission signal permitting the operation of the external apparatus to the external control unit, thereby turning on the switch, and in a case where the voltage indicated by the voltage information detected by the voltage detection unit is lower than the threshold, the control unit outputs a prohibition signal prohibiting the operation of the external apparatus to the external control unit, thereby turning off the switch as recited in dependent claim 5.  
Claim 6 is dependent upon claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al., US 2017/0187275 – teaches switching power supply and controlling the power supply.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672